

Termination Agreement regarding the Exclusive Management and Consulting Service
Agreement


Party A: Detian Yu Biotechnology (Beijing) Co. Limited （德天御生态科技（北京）有限公司）
Domicile: Unit 807, Building A, North Star Century Centre, North Star Road West
No. 8 Yuan, Chaoyang District, Beijing （北京市朝阳区北辰西路8号院北辰世纪中心A座807）


Party B: Beijing Jundaqianyuan Investment Management Co., Ltd. (北京君大乾元投资管理有限公司)
Domicile: Unit 808, Building A, North Star Century Centre, North Star Road West
No. 8 Yuan, Chaoyang District, Beijing （北京市朝阳区北辰西路8号院北辰世纪中心A座808）
 
WHEREAS:

 
1.
Party A and Party B have entered into an Exclusive Management and Consulting
Service Agreement dated November 16, 2010, pursuant to which Party B appointed
Party A to provide management and consulting service with respect to the
business of Party B and Party B agreed to pay Party A service fees annually
which shall be 35% of the net incomes after tax of Party B in every fiscal year.




 
2.
As provided in the Exclusive Management and Consulting Service Agreement, in the
duration of such agreement, Party A may terminate such agreement at any time by
giving Party B prior notice of 30 days in writing. Party A has caused such
agreement to be terminated by prior written notice.



UPON FRIENDLY NEGOTIATION, NOW IT IS HEREBY AGREED AS FOLLOWS:


1.
Terminate the Exclusive Management and Consulting Service Agreement entered into
by and between the parties.

 
 

--------------------------------------------------------------------------------

 
 

2.
Termination Agreement regarding the Exclusive Management and Consulting Service
Agreement (hereinafter referred to as “this Agreement”) shall take effect upon
its seal and signature by both parties. The Exclusive Management and Consulting
Service Agreement shall be terminated as of the effective date of this Agreement
and no longer binding upon the parties hereto. Party A shall not be deemed as
controlling shareholder or de facto controller by Party B.



3.
Party B warrants and acknowledges that it releases, discharges and holds
harmless Party A from and against any and all obligations assumed by it under
the Exclusive Management and Consulting Service Agreement in the duration of
such agreement, including without limitation to any obligation in connection
with such agreement, which should be discharged by Party A after termination.
Party B further waives any claim against Party A connected with or arising from
such obligations.



4.
Where Party A shall jointly and severally bear guarantee responsibilities for
Party B’s liabilities under the Exclusive Management and Consulting Service
Agreement within the duration of such agreement, Party B hereby agrees to timely
indemnify and save harmless Party A from and against any and all losses suffered
or incurred by it connected with or arising from the assumption of such
guarantee responsibilities.



5.
This Agreement shall be in duplicate, one for each party and each shall be
equally valid.

 
（Below is signing page without text）
 
 

--------------------------------------------------------------------------------

 
(Here is signing page without text)
 
Party A：（seal）
 
By：（sign） /s/ Authorized Person
 
Signing date： December 20, 2011
 
Party B：（seal）
 
By：（sign） /s/ Authorized Person
 
Signing date： December 20, 2011
 
 

--------------------------------------------------------------------------------

 
 